Title: Elias Boudinot to the American Peace Commissioners, 1 November 1783
From: Boudinot, Elias
To: American Peace Commissioners


          
            Gentlemen,
            Princeton 1. Nov. 1783
          
          I am honored by the commands of Congress to transmit you a set of instructions in consequence of your joint and seperate letters of the months of June and July last, by Captain Barney, which I do myself the honor to enclose. These were not finished till the 29th. ult. after having undergone the most mature deliberation and fullest discussion in Congress.
          Yesterday we received from Colo. Ogden the news of the signature of the definitive Treaty on the 3d. of September, and that Mr. Thaxter was on the way with the official news. We long for his arrival tho’ we have no doubt of the fact, which is also announced by the post this day from Boston.
          I do most sincerely congratulate you, Gentlemen, on this most important and happy event, which has diffused the sincerest Joy throughout these States, and the terms of which must necessarily hand down the names of its American Negociators to Posterity with the highest possible honor. May the Gratitude of your Country ever be the fair reward of all your labours.
          New York is not yet evacuated, but Sir Guy Carleton has informed our Commander in Chief, that he shall get clear of it in all this month, tho’ I think they will not dare to stay much beyond the 15th. instant.
          Your &c.
          
            E B
            
            The Honorable The Ministers Plenipotentiary of the United States of America Paris—
          
        